 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BA SHAY EDWARD JORGENSON,                          No. 2:18-cv-02693 WBS CKD P
12                          Petitioner,
13            v.                                         ORDER
14    PEOPLE OF CALIFORNIA,
15                          Respondent.
16

17           Petitioner is a state prisoner proceeding pro se in this federal habeas action filed pursuant

18   to 28 U.S.C. § 2254. On December 10, 2018, respondent filed a motion to dismiss this federal

19   habeas action on the basis that it was filed beyond the one-year statute of limitations. See ECF

20   No. 11. Petitioner has not filed an opposition within the 30 day time period prescribed by this

21   court’s screening order of October 10, 2018. ECF No. 5 at 2. The court will sua sponte grant

22   petitioner one last opportunity to file an opposition to the motion to dismiss.

23           Accordingly, IT IS HEREBY ORDERED that:

24           1.    Petitioner’s opposition to respondent’s motion to dismiss shall be filed within 21 days

25                 from the date of this order.

26           2. The failure to file an opposition within the time permitted may be deemed as a waiver

27                 of any opposition to the granting of the motion pursuant to Local Rule 230(l).

28   /////
                                                         1
 1   Dated: March 13, 2019
                                  _____________________________________
 2
                                  CAROLYN K. DELANEY
 3                                UNITED STATES MAGISTRATE JUDGE

 4

 5

 6

 7

 8

 9   12/jorg2693.eotmtdopp.docx

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
